THEA~ORNEY                   GENERAL
                      OFTEXAS




Honorable Jesse James
Treasurer, State of Texas
Capitol Station
Austin, Texas                   Opinion ~~-464-~
                                Re:    Authority of the State
                                       Treasurer to clear cer-
                                       tain funds held by the
                                       Treasury Department by
                                       depositing the funds
                                       to the General Revenue
Dear Mr. James:                        Fund.
           Please be advised that Opinion w-464,  dated
June 20, 1958, Is amended on page three (3) thereof so
that the sum to the right of the fourth paragraph from
the top of the page shall be Eight Hundred Thirty-six
and 36/100 Dollars ($836.36),  instead of Seven Hundred
Six and 36,400 Dollars ($706.36).
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas




HGB:zt
                                BY    Assistant    "
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Riley Eugene Fletcher
Richard B. Stone
REVIEWED FOR THE ATTORNEY GENEXAL
BY W. V. Geppert